DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter
Claims 1-3, 5-11, and 13-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
Per independent claim 1, the prior art neither anticipates nor renders obvious the claimed subject matter because it fails to teach the unique structure of the first and second spring arms are each movable as one piece relative to the first and second sides of the first plug connector part, and the first and second plug connector parts being connected together causes the first and second spring arms to move relative to the first and second sides of the first plug connector part, respectively, in parallel to the printed circuit board, and in combination with all other elements of claim 1.
Per independent claim 8, the prior art neither anticipates nor renders obvious the claimed subject matter because it fails to teach the unique structure of the first plug connector part being connected to the printed circuit board irrespective of the first and second stamped/bent parts, and in combination with all other elements of claim 8.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T DZIERZYNSKI whose telephone number is (571)272-5161.  The examiner can normally be reached on Monday - Friday, 10 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/MATTHEW T DZIERZYNSKI/Examiner, Art Unit 2833                                                                                                                                                                                                        

/EDWIN A. LEON/Primary Examiner, Art Unit 2833